Name: Commission Regulation (EEC) No 74/84 of 12 January 1984 laying down the conditions for granting special export refunds on certain cuts of unboned (bone-in) meat of bovine animals
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 10/32 Official Journal, of the European Communities 13 . 1 . 84 COMMISSION REGULATION (EEC) No 74/84 of 12 January 1984 laying down the conditions for granting special export refunds on certain cuts of unboned (bone-in) meat of bovine animals agricultural products (6), as last amended by Regulation (EEC) No 519/83 0 ; Whereas, for the smooth operation of the arrange ­ ments instituted by this Regulation , operators should be able, if they wish , to make use of the provisions of Article 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (8) ; Whereas application of the arrangements on victu ­ alling warehouses set out in Article 26 of Regulation (EEC) No 2730/79 is incompatible with the purpose of this Regulation ; whereas there is no need therefore to make any provision for applying the arrangements indicated in the said Article 26 to the products in question ; Whereas, in view of the special nature of this refund, no substitution should be permitted and means of identification of the products in question should be provided for ; Whereas the method by which the Member States notify the Commission of the quantities of products on which special export refunds have been granted should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 18 (6) and 25 thereof, Whereas Council Regulation (EEC) No 885/68 (2), as last amended by Regulation (EEC) No 427/77 (3), laid down general rules for granting export refunds and criteria for fixing the amount thereof ; Whereas, on account of the market situation, the economic situation in the beef and veal sector and the scope for selling certain products of the sector, the conditions governing the payment of special export refunds on these products should be determined ; whereas, in particular, conditions should be laid down for unboned meat from carcases, half-carcases, compensated quarters, forequarters and hindquarters of adult male cattle ; Whereas, in order to ensure that these objectives are complied with , a special supervisory procedure should be introduced ; whereas the origin of the product may be authenticated by the production of a certificate on the model of the Annex to Commission Regulation (EEC) No 32/82 of 7 January 1982 laying down the conditions for granting special export refunds for beef and veal (*), as last amended by Regulation (EEC) No 2304/82 0 ; Whereas it should be specified that the grant of the special refund shall be conditional on all the cut meat from carcases, half-carcases, 'compensated' quarters, forequarters and hindquarters placed under supervision being exported ; Whereas, as far as time limits and proof of export are concerned, reference should be made to the provisions of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on HAS ADOPTED THIS REGULATION : Article 1 Fresh or chilled cuts of unboned (bone-in) meat falling within subheading 02.01 A II a) 4 aa) of the Common Customs Tariff from carcases, half-carcases, 'compen ­ sated' quarters, forequarters and hindquarters of adult male cattle may, subject to the terms of this Regula ­ tion, qualify for special export refunds. For the purposes of this Regulation 'hindquarters' shall mean unseparated or separated hindquarters, as defined in Additional Note 1 (A) (f) and (g) to Chapter 2 of the Common Customs Tariff, with a maximum of nine ribs or nine pairs of ribs . (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 156, 4 . 7 . 1968 , p. 2 . (3) OJ No L 61 , 5 . 3 . 1977, p . 16 . O OJ No L 4, 8 . 1 . 1982, p . 11 . 0 OJ No L 246, 21 . 8 . 1982, p . 9 . (*) OJ No L 317, 12. 12. 1979, p . 1 . 0 OJ No L 58, 5 . 3 . 1983, p . 5 . (8) OJ No L 62, 7 . 3 . 1980, p . 5 . 13 . 1 . 84 Official Journal of the European Communities No L 10/33 This Regulation shall not apply to the front part of a carcase or of a half-carcase comprising all the bones and scrag, neck and shoulder but with more than 10 ribs. Article 2 3 . 'Unboned meat certificates must be submitted when the customs formalities referred to in Article 5 are completed . 4. Member States may, however, provide that the customs formalities referred to in Article 5 be completed simultaneously for all the cuts within the period referred to in Article 3 . Article 5 1 . The customs declaration relating to export from the Community, delivery to one of the destinations refered to in Article 5 of Regulation (EEC) No 2730/79 or the placing of products under the pro ­ cedure provided for in Article 5 of Regulation (EEC) No 565/80 must be submitted to a customs office in the Member State in which the declaration referred to in Article 2 was accepted. 2. The customs office concerned shall enter in box 14 of the 'unboned meat certificate' the reference numbers and dates of the declarations referred to in Article 3 (2) of Regulation (EEC) No 2730/79 . Should recourse be had to the provisions of Article 5 of Regulation (EEC) No 565/80 , the customs office shall enter the reference numbers and dates of the . payment declarations referred to in Article 2 . of Commission Regulation (EEC) No 798/80 ('). By way of derogation from that Regulation , the operations referred to in points 2, 3 and 4 of Article 4 (5) thereof shall not be permitted. If necessary, the information referred to in the pre ­ ceding subparagraphs may be entered on the reverse side of the certificate and certified by the customs authority. 3 . After attribution of the total quantity of meat produced by cutting mentioned on the 'unboned meat certificate', the latter shall be sent by administrative channels to the agency responsible for payment of export refunds . Article 6 Without prejudice to the application of the provisions of Regulation (EEC) No 2730/79, the grant of the special refund shall be conditional , except in circum ­ stances of force majeure, on exportation of the total weight and number of cuts from the cutting operation under supervision as referred to in Article 2 (3). Article 7 1 . The Member States shall lay down the terms of supervision and inform the Commission thereof. Tliese terms may specify a maximum number of cuts to be obtained by cutting the products referred to in Article 2 ( 1 ). They shall also take all necessary steps to . 1 . ' The operator shall submit to the competent authorities indicated by the Member States a declara ­ tion stating his intention to cut carcases, half-carcases, 'compensated' quarters, forequarters and hindquarters in accordance with this Regulation and export all the cuts obtained . 2 . The declaration shall describe and state the quan ­ tity of the products to be cut. It shall be accompanied by a certificate, a specimen of which is annexed to Regulation (EEC) No 32/82, issued in accordance with the provisions of the first sentence of Article 2 (2) of that Regulation . However, Notes B and C and box 1 1 of that certificate shall not apply. The provisions of Article 3 of that Regulation shall be applicable mutatis mutandis until the products are placed under supervision as referred to in paragraph 3 . 3 . On the declaration 's being accepted by the competent authorities, who shall insert thereon the date of acceptance, the products to be cut shall be placed under the supervision of those authorities, who shall establish the net weight of the products and enter this in box 7 of the certificate referred to in paragraph 2. Article .3 The period within which the products must be cut shall , except in circumstances of force majeure, be 10 working days from the date of acceptance of the decla ­ ration referred to in Article 2. Article 4 1 . After cutting, the operator shall submit for endorsement to the competent authority one or more 'unboned meat certificates', a specimen of which is annexed hereto and on which the number of the certi ­ ficate referred to in Article 2 (2) shall be entered in box 10 . ^ 2. The numbers of the 'unboned meat certificates' shall be entered in box 9 of the certificate referred to in Article 2 (2). This latter certificate, duly completed; shall be sent by administrative channels to the agency responsible 'for payment of export refunds when 'unboned meat certificates' corresponding to the entire quantity of unboned meat from the products taken under supervision have been endorsed in accordance with paragraph 1 . (') OJ No L 87, 1 . 4. 1980, p. 42 . No L 10/34 Official Journal of the European Communities 13 . 1 . 84 make substitution of the products in question impos ­ sible , in particular by identification of each cut of meat either by indelible marking or a seal . Such identifica ­ tion must make it possible to distinguish between unboned cuts from : / authorities and shall bear particulars enabling the type and number of cuts to be identified . Article 8 The Member States shall communicate to the Commission by telex before the 25th day of each month the quantities in respect of which 'unboned meat certificates' have given rise during the previous month either to payment of the special refund or to advance payment thereof as referred to in Article 25 of Regulation (EEC) No 2730/79 or in Article 5 of Regu ­ lation (EEC) No 565/80 . Article 9 This Regulation shall enter into force on the third day fallowings its publication in the Official Journal of the European Communities. ' It shall apply from 1 March 1984.  carcases, half-carcases and 'compensated quarters (category I),  forequarters (category II),  hindquarters (category III). 2 . No meat other than that covered by this Regula ­ tion, with the exception of pigmeat, may be present in the cutting room when the meat in questicpn is being cut . 3 . Where packaging is used, the bags, cartons or other packages shall be sealed by the competent This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , . 12 January 1984. For the Commission Poul DALSAGER Member of the Commission l EUROPEAN COMMUNITIES ANNEX 1 Exporter (name and address in full ] CERTIFICATE for certain unboned meat from adult male cattle No Regulation (EEC) No 74/84 2 ISSUING AGENCY NOTES A. The meat must be described in accordance with the nomenclature used for export refunds, a distinction being made in box 9 between the following categories : I. cuts from carcases, half-carcases or 'compensated' quarters ; II . cuts from forequarters ; III . cuts from hindquarters . B. Each certificate may relate to only one category of meat . I C. This certificate must be presented for attribution to the customs office to which the declaration of export or deposit in a customs warehouse or a free zone has been submitted . 3 Means of transport (optional ) D. After each partial attribution , the customs office concerned is to return this certificate to the exporter or his agent and to send it to the agency responsible for paying export refunds when the total quantity of meat has been attributed . 6 Description of meat4 Number of packages 5 Number of cuts 7 Subheading of the Common Customs Tariff 8 Net weight ( kg ) 9 Category of meat 10 Numbers and dates of certificates for meat from adult male cattle 11 CERTIFICATE OF THE ISSUING AUTHORITY The undersigned hereby declares that the meat described hereon comes from adult male cattle and is of the category specified in box 9 marks :' Marks or seals applied : number : Place : y Date Signature : Stamp or printed seal 12 TO BE COMPLETED BY THE CUSTOMS OFFICE WHICH ACCEPTED THE DECLARATION OF EXPORT OR DEPOSIT IN A CUSTOMS WAREHOUSE OR FREE ZONE 1 14 Number and date of customs document and , where appropriate , payment declaration Signature and stamp of customs office 13 Net quantities of meat ( kg) A. Balance B. Attributed (For further attributions see over) 13 Net quantities of meat ( kg ) 14 Number and date of customs document and , where appropriate , payment declaration ; Signature and stamp of customs office ^ A. Balance B. Attributed A. Balance B. Attributed ¢ A. Balance B. Attributed ! A. Balance \ . '  B. Attributed ¢ ' A. Balance B. Attributed ' A. Balance B. Attributed